IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                          :                            NO. 614
                                 :
 ORDER AMENDING RULES 1901.7 and :                            CIVIL PROCEDURAL RULES
 1905 OF THE PENNSYLVANIA RULES :
 OF CIVIL PROCEDURE              :                            DOCKET
                                 :
                                 :




                                                ORDER


PER CURIAM

       AND NOW, this 10th day of February, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 43 Pa.B. 5448 (September 14, 2013)
and republished for additional public comment in the Pennsylvania Bulletin, 44 Pa.B.
2199 (April 12, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1901.7 and 1905 of the Pennsylvania Rules of Civil Procedure
are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days on March 12, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.